Mr. Justice Trunkey
delivered the opinion of the court, March 28th, 1887.
The title to the lot, subject to the yearly ground-rent of forty-two dollars, was in Catharine Armington at the time of her decease. John F. Armington’s life estate in the lot became vested in John Wurfflein, who afterwards purchased the ground-*303rent. In 1869, Wurfflein conveyed the lot by deed, which on its face is for the fee, without reservation, to Jacob Knoell. John F. Armington died in 1877, and soon after the heirs of Catharine Armington brought suit in ejectment for the lot. Before the termination of that suit, an action was brought in covenant, in the name of Wurfflein as plaintiff, against Knight and Armington, grantees in the deed by Fisher, dated February 17th, 1846, which created the ground-rent. The alias summons was served on C. Knoell, tenant in possession, who is one of the devisees of Jacob Knoell; said devisees owned the ground-rent and had possession of the ground. Not until the property was advertised to be sold by the sheriff did the plaintiffs learn of this action in covenant, and that judgment had been entered “for want of appearance on two returns of nihil habent,” and “ damages assessed at $918.45.”
It scarcely needed the direct testimony of Wurfflein to show that he knew he had no interest in the ground-rent, and that he permitted the use of his name in an action to recover arrears for the very purpose of preventing the heirs of Catharine Armington from getting possession of the property. Nor is the case made much plainer by the testimony of C. Knoell that his father bought the lot from Wurfflein clear of all incumbrance, and that he did not know of any ground-rent.
On the day that the plaintiffs learned that the lot was advertised for sale, they prayed the court to open the judgment to the end that they might defend; the court granted a rule to show cause, but permitted sale by the sheriff subject to the rule. Although the petition set out the facts and was supported by affidavit, the heirs of Catharine Armington were unable to convince the court that the judgment ought to be opened at their request, but they succeeded in getting enough upon the record to warn the purchaser at the sheriff’s sale. Moreover the money is held in court that as little hardship may result as possible after adjudication of the validity of his title. He ought to have taken notice of the pending rule founded on affidavit alleging conspiracy to defraud the Armington heirs, between Wurfflein and the tenants in possession of the lot. The deed by Wurfflein to Jacob Knoell was recorded. We think he stands in no better position, as to title, than would Wurfflein or C. Knoell had either of them purchased the lot at the sale by the sheriff. The purchaser of a judgment is ordinarily charged with the inspection of the recoid of that judgment, and is, in general, affected with notice of any rights which it plainly discloses: Griffiths v. Sears, 112 Pa., 523. As regards purchasers of land sold on execution to satisfy a judgment, like rule applies.
The deed by Wurfflein to Knoell falsely recited that Wurf*304flein had title in fee to the lot, and that the ground-rent had merged and become extinguished. His title to that rent is correctly stated and the rent well described. The. intent to convey the lot in fee, subject to no charge, is obvious, and the grant contains words to effectuate that intent. That the ground-rent, whether merged or not, was intended to be inr eluded in the grant, cannot be doubted. Though the parties may have been mistaken as to the merger, Wurfflein conveyed the lot, with all rents, issueá and profits, and all his estate right and interest to Knoell, his heirs and assigns. Because Wurfflein did not own the fee, is the deed void as to the estate he did. owu ? Wurfflein retained no legal title t'o anything so described as to be within the grant; the legal title, as well as the equitable, was vested in Knoell for the ground-rent and life estate.
The question is not whether the judgment is too large, or whether the Knoells were entitled to recover the rent since the death of Catherine Armington. The plaintiff in error contends that Wurfflein was a naked trustee, and that the Knoells were the equitable owners of the rent. In that view, the equitable owners had the alias summons served on one of themselves as tenant in possession, procured judgment in default, and this at the time when they were defendants in the pending ejectment at suit of the owners of the fee to recover possession. But nothing on the record shows that Wurfflein sued as trustee, or for the use of anybody but himself. He had no title or interest, and those who held, the title were in possession of the land. The owners of the rent, with notice of the action, permitted Wurfflein to recover judgment for the arrears. All parties to that action know that, as between themselves the judgment is an adjudication that Wurfflein is entitled to the money. Yet none of them pretend that even now the judgment belongs to him. A judgment cannot be attacked collaterally, save for colluson. Where parties have contrived by judgment to defeat the rights of a third person, such judgment is not a bar against the claim of the party sought to be defrauded. In this case the scheme is transparent, without aid of the oral testimony, and the specification of error cannot be sustained.
■ Judgment affirmed.